DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-11, 14-15, and 18-20 are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Spector et al. (USPN 10331402, hereinafter referred to as Spector).

Regarding claims 1 and 11, Spector discloses a method and cloud-based software platform, comprising: 
executing an automation infrastructure within a cloud-based contact center that includes a communication manager, speech-to-text converter, a natural language processor, and an inference processor exposed by application programming interfaces (figure 2A); and 
executing an agent assist functionality within the automation infrastructure that performs operations (figures 1-2) comprising: 
col. 12, lines 18-30; also see figure 5A, step 140; also see col. 5, lines 44-63); 
presenting text associated with the communication in a unified user interface (col. 12, lines 18-30, the communication can be text entered via a “query interface” and/or col. 3, lines 33-40, visual output); 
automatically analyzing the communication to determine a subject of the customer's communication (figure 5B, steps 523-529, NLP; also see col. 12, lines 34-49, determining intent; see col. 7, line 42 to col. 8, line 15 and col. 9, line 12 to col. 10, line 20 for more detail of NLU process to determine domain and intent); 
automatically querying an in a plurality of information sources in real time formation source for at least one response to the subject (figure 3 and/or col. 11, line 61 to col. 12, line 16, searching multiple data sources); and 
presenting the at least one response from the plurality of information sources the unified user interface (figure 1, step 156; also see col. 3, lines 33-40, audio and/or visual output).  

Regarding claims 4-5 and 14-15, Spector further discloses further comprising scrolling the unified user interface to receive subsequent communication from the customer and to present subsequent responses from the information source (figure 1, within the scope of the reference where a second search query is received and a second response is provided); ranking a plurality of responses from the plurality of information sources in accordance with a relevance of each of the plurality of responses col. 7, lines 1-7, “a result ranking and distribution module 266”; also see figure 1, step 152).  

Regarding claims 8-10 and 18-20, Spector further discloses presenting information about the customer (col. 11, lines 35-44, “user profile”); wherein the information comprises a customer phone number, or biometric information about the customer (col. 11, lines 35-44, “user profile”; also col. 20, lines 13-39, speech model); providing an indication as to a current speaker (col. 9, lines 53-60, implicit indication that the user is the same as the user provided previous command).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spector in view of Fan et al. (USPG 2020/0012697, hereinafter referred to as Fan).

Regarding claims 2 and 12, Spector fails to explicitly disclose, however, Fan teaches parsing the communication for key terms (paragraphs 18 and 29); and automatically highlighting the key terms in the unified user interface (paragraph 18, highlighting the search keywords).  
Since Spector and Fan are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of parsing text to identifying terms of interest to highlight.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spector in view of Fan, and further in view of Lee et al. (USPG 2020/0175478, hereinafter referred to as Lee).

Regarding claims 3 and 13, Spector further disclose the analyzing further comprising: inferring an intent of the customer using an intent inference module (col. 9, lines 53-60, “… apply an inference-based rule to fill a slot …” and col. 17, line 34, “inference engines”).  Spector fails to explicitly disclose, however, Lee teaches 31Docket Number: 11133-126US1determining the keywords in accordance with the intent (paragraph 37, keywords are selected/highlighted based on the “schedule meeting” intent).  
.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spector in view of Miller et al. (USPG 2018/0293327, hereinafter referred to as Miller).

Regarding claims 6-7 and 16-17, Spector fails to explicitly disclose, however, Miller teaches displaying an indication in the unified user interface that the communications being analyzed (paragraph 304, displaying query processing status); and presenting communication controls in the unified user interface (figures 4-6, displaying various control buttons). 
Since Spector and Miller are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of displaying a query processing status and control buttons on GUI.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kumar et al. (USPG 2015/0281445) teach an interactive voice response system capable of analyzing the user’s input to determine user intent.  Ji et al. (USPG 2020/0365148) teach a method for activating of domain-specific automatic speech recognition engine.  Kumar et al. (USGP 2015/0350429) a custom grammars builder platform.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUYEN X VO/Primary Examiner, Art Unit 2656